department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers vil dollar_figure internal_revenue_service director exempt_organizations release number release date date date legend state name name date historical figures location court name municipal park commission location federal_agency art association dollar amount dollar amount dollar amount dollar amount dollar amount c- d- e- f- g- h- j- k- l- m- s- t- v- ww- x- dear by letter dated date you requested approval that a set-aside in the amount of dollar_figures for the taxable_year ending december internal_revenue_code of and accordingly constitutes a qualifying_distribution under sec_4942 of the code meets the requirements of sec_4942 of the facts you were formed under the laws of the state of c you are a nonexempt_charitable_trust described in sec_4947 of the code treated as a private non-operating foundation under sec_509 you were created by the will of d dated e for erecting bronze statues of f at g however h the court exercising jurisdiction over trusts of your kind directed that the statues be erected instead on the approach to the city art museum to date six statues have been erected on that site the city art museum and j have requested the statues be moved to a new location due to additions to the city art museum and changes in landscaping the new site will be k as long as the necessary governmental approvals are obtained the set_aside of dollar_figures is for relocating the statues to k for you to be able to make disbursements for this purpose you must petition h to approve a modification of the terms of the trust seek h’s permission to make disbursements from the principal currently blocked by the terms of the will set-aside funds in accordance with the original purpose of the trust commissioning constructing and erecting a seventh statue in the event that the modification of the purposes of the trust is denied by h you will disburse the you will also initial estimates indicate the cost of relocating a single statue is dollar_figuret the cost of relocating six may therefore exceed dollar_figurev your net accounting_income currently runs at about dollar_figurew per annum a landscape architect will be retained to develop a formal detailed proposal for the relocation by date and the completed proposal will be presented for approval to l by date you anticipate that l’s approval of the project and all other necessary governmental approvals will be granted you will thereupon petition h to authorize the use of your accumulated income and principal in connection with the relocation of the statues you anticipate that h will approve the modifications by date because your trustees anticipate that the cost to complete the entire project will exceed your available funds you intend contingent on h’s approval of your petition to retain m a public charity described in sec_501 of the code to provide fundraising services and manage the relocation of the statues m will select the professionals and contractors for the project and coordinate the work and will be retained before date the relocation work will commence in and continue through the entire project will be completed no later than date should you fail to obtain governmental approval of the proposed relocation or h denies your petition for modifications to the trust you will commission the creation of a seventh statue at an estimated cost of dollar_figurew the set-aside will then be disbursed for this alternative project before date you have represented that the requested set-aside will not be used to correct deficiencies in your distributions for prior taxable years a qualifying_distribution sufficient to effect correction having been made before date you have represented that there will be no additions to the current set-aside law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test’ sec_4947 of the code provides that for purposes of chapter a_trust which is not exempt from taxation under sec_501 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170and for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 shall be treated as an organization described in sec_501 reg c -1 d provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes erection or maintenance of public buildings monuments or works sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 of the regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching-grant program sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside sec_53_4947-1 of the regulations subjects trusts which are not exempt from taxation under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170and have amounts in trust for which a deduction was allowed to the same requirements and restrictions as are imposed on private_foundations including the provisions of sec_4942 in revrul_74_450 1974_2_cb_388 an operating foundation’s conversion of a portion of newly acquired land into an extension of an existing wildlife sanctuary and the remainder into a public park under a four year construction_contract under which payments were made mainly during the last two years was held to constitute a specific project within the meaning of sec_4942 of the code and sec_53_4942_a_-3 of the regulations analysis you sought timely approval of your set-aside of income in accordance with sec_53 a - b i as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely to maintain public monuments a charitable purpose in the generally accepted legal sense reg c -1 d the funds set_aside will be expended for a project which is a specific project within the meaning of sec_53_4942_a_-3 namely the relocation of statues of historically significant figures from their current site to another site of equal suitability your project resembles that described in revrul_74_450 which involved the construction and maintenance of a public work to wit a public park you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds in the language used by sec_53_4942_a_-3 of the regulations your specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects the cost of the project far exceeds what you are normally capable of distributing in any given year and most of the expenditures can only occur when the project has cleared two successive hurdles governmental approval of the proposed relocation and h’s modification of the trust your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of dollar_figures for the taxable_year ending december the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 meets we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set- aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this letter is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep a copy of this letter in your permanent records if you have any questions about this letter please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
